DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 4/16/2021 in which claims 1-17 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16169357.7 EP, filed on 5/12/2016.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1, 2, 4-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Honza et al. US 20090299505 A1 (hereinafter referred to as “Honza”) in view of Bilobrov et al. US 20160148620 A1 (hereinafter referred to as “Bilobrov”).

As per claim 1, Honza teaches:
A computer-implemented method comprising: 
receiving a seek request with respect to an audio file (Honza, [0014] – Receiving a seek command for a particular location in encoded media data), 
wherein the audio file comprises a variable bit rate representation of an audio signal (Honza, [0017] – The encoded media data may comprise variable bit rate encoded audio data), 
wherein the seek request includes a specified position within the audio signal (Honza, [0014] – Wherein the decoder calculates frame position information for frames in the encoded media data), 
wherein the variable bit rate representation comprises multiple portions that each represent one or more audio samples of the audio signal (Honza, [0014] – The parser is configured to parse a further portion of the encoded media data, to calculate frame position information for frames within the parsed further portion of the encoded media data.  Paragraph [0045] – Typically the values for the samples per frame, bit rate, sampling rate, and any padding are extracted from the frame header), and 
wherein at least two of the multiple portions have different respective bit rates (Honza, [0017] – It is inherent that a variable bit rate will have different respective bit rates for multiple portions); 
Honza doesn’t explicitly teach hash values with index pairs, however, Bilobrov teaches:
generating a hash value from the specified position of the seek request using a hash function (Bilobrov, [0049] – The index associated with an audio fingerprint is a portion of the audio fingerprint or a hash value generated by applying a hash function to the audio fingerprint.  See also paragraphs [0029] and [0032]); 
identifying, using the hash value, a particular bucket in an index having a plurality of buckets, each bucket having a plurality of indexed pairs, wherein each respective indexed pair comprises an indexed position within the audio signal and an indexed location within the audio file corresponding to the indexed position, and wherein for a given bucket, indexed positions of all indexed pairs within the given bucket have a same hash value (Bilobrov, [0032] – The audio signal is interpreted as the position and the address is interpreted as the location which makes up the index pairs.  An additional index of an associated fingerprint is created by permuting a set of test index bits at specified toggle positions along the bit string of the index, wherein a toggle position can also be interpreted as the position); 
determining which particular indexed pair of the indexed pairs within the particular bucket has an indexed position that matches the specified position among indexed pairs in the bucket having indexed positions that are less than or equal to the specified position of the seek request (Bilobrov, [0032] – The matching identify candidate reference fingerprints from the store 130); and 
returning a particular indexed location of the particular indexed pair in response to the seek request (Bilobrov, [0034] – If the Bit Error Rate of the reference fingerprint with the test audio fingerprint is below a BER threshold, the matching module 120 returns the match).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Honza’s invention in view of Bilobrov in order to include an index pair; this is advantageous because it allows for fast retrieval of a list of candidate reference signals (Bilobrov, paragraph [0032]).

As per claim 2, Honza as modified teaches:
The method of claim 1, further comprising: 
opening the audio file; and initiating playback from the particular indexed location within the audio file (Honza, [0018] – Removal of peaks in CPU utilization during playback created by parsing components, and providing exact positioning for the case of pause and resume even when the decoder and other components may be deallocated).

As per claim 4, Honza as modified teaches:
The method of claim 1, wherein identifying a particular indexed pair of the indexed pairs within the particular bucket comprises sequentially processing all indexed pairs within the particular bucket (Honza, [0028] – The parser component .

As per claim 5, Honza as modified teaches:
The method of claim 1, wherein indexed pairs within a bucket are stored in an array, and wherein identifying a particular indexed pair of the indexed pairs within the particular bucket comprises performing a linear search through the array for an indexed position that is closest to the specified position among indexed positions in the bucket that are less than or equal to the specified position of the seek request (Honza, [0029]).

As per claim 6, Honza as modified teaches:
The method of claim 1, wherein each bucket of the index represents a respective array of indexed pairs and has a respective identifier corresponding to the hash values of the positions of the indexed pairs in the bucket; and/or wherein indexed pairs within each bucket are unordered (Honza, [0040] – The frame tables 34 and 36.  May be internal to the device, wherein the device may provide the seek position information to a user.  Alternatively the frame tables may be shared and available to a user or other application.  Such shared frame tables may be in a standard format expected by other applications).


The method of claim 1, wherein the plurality of buckets are stored in an index file separate from the audio file, or wherein the plurality of buckets are encoded within the audio file (Honza, [0028]).

As per claim 8, Honza as modified teaches:
The method of claim 1, further comprising generating the index, including: 
repeatedly receiving audio frames of the audio file; and 
performing the following operations for each received audio frame: 
determining a location within the audio file corresponding to the audio frame, determining a position within the audio signal corresponding to the location, computing a hash value from the determined position using the hash function, identifying a particular bucket of the plurality of buckets, the particular bucket being identified by the computed hash value, generating an indexed pair comprising the determined position and the determined location, and storing the indexed pair in association with the particular bucket (Bilobrov, [0032]).

As per claim 9, Honza as modified teaches:
The method of claim 8, further comprising generating the index upon opening the audio file (Honza, [0014]).

As per claim 10, Honza as modified teaches:
The method of claim 1, wherein the index is stored at a particular network location associated with the audio file (Honza, [0055]).

Claim 11 is directed to a computer-implemented method performing steps recited in claim 1 with substantially the same limitations.  Therefore, the rejection made to claim 1 is applied to claim 11.

As per claim 12, Honza as modified teaches:
The method of claim 11, wherein repeatedly receiving audio frames comprises repeatedly receiving audio frames during an encoding process that generates the audio file from the audio signal, or wherein repeatedly receiving audio frames comprises reading audio frames from the audio file (Honza, [0048] and [0049]).

As per claim 14, Honza as modified teaches:
The method of claim 11, wherein each bucket of the index represents a respective array of indexed pairs and has a respective identifier corresponding to the hash values of the positions of the indexed pairs in the bucket; and/or wherein indexed pairs within each bucket are unordered (Honza, [0040]).

As per claim 15, Honza as modified teaches:
The method of claim 11, further comprising storing the index at a particular network location associated with the audio file (Honza, [0055] – Audio data may be .

As per claim 16, Honza as modified teaches:
A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform the method of claim 11 (Honza, [0013]).

As per claim 17, Honza as modified teaches:
A computer storage medium encoded with a computer program, the program comprising instructions that are operable, when executed by data processing apparatus, to cause the data processing apparatus to perform the method of claim 11 (Honza, [0013]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Honza in view of Bilobrov and further in view of et al. US 20160148620 A1 (hereinafter referred to as “Bilobrov”).

As per claim 3, Honza as modified doesn’t go into detail about skipping an amount of an audio signal corresponding to the difference between a specified position and an indexed position, however, Chan teaches:
The method of claim 2, further comprising: 
computing a difference between the specified position and the indexed position of the particular indexed pair (Chan, [0030] – Compute the difference from the current position in the data stream to the destination position in the data stream); and 
skipping an amount of the audio signal after the particular indexed location corresponding to the difference between the specified position and the particular indexed position (Chan, [0030] – This offset is calculated and the lyric process will skip the computed number of bytes.  Scan for the next available anchor and display the lyric associated with the anchor. The calculation and skip forward are repeated while the scroll whelp is being moved to update the lyric text display).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Honza’s invention as modified in view of Chan in order to provide the user with an ability to find an exact point in a song; this is advantageous because it addresses the issue of the hardware that must be used for a user to use the invention.  A scroll is also a known technique in computer platforms (Chan, paragraph [0030]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Honza in view of Bilobrov and further in view of Amidei et al. US 20150189344 A1 (hereinafter referred to as “Amidei”).

As per claim 13, Honza as modified doesn’t go into detaila about major audio frames, however, teaches:
The method of claim 11, wherein receiving audio frames comprises receiving audio frames that are designated as major audio frames, wherein the variable bit rate representation has regular audio frames and major audio frames, and wherein playback can be initiated for the variable bit stream representation only from audio frames that are designated as major audio frames (Amidei, [0020] – Streaming media streams to a playback device at variable bits.  Communicating with a playback device and a server.  Paragraph [0041] – As another example, the playback capabilities can include presenting audio content.  See also paragraph [0065] – The certification device can identify one or more audio frames of the captured audio signal that correspond to one or more video frames of the captured video frame).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Honza’s invention as modified in view of Amidei in order to receiving different audio frames; this is advantageous because it provides users with a means for identifying one or more certification tests that can be used to certify the identified playback capabilities as shown in (Amidei, paragraph [0015]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 7, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152